           Case 1:18-cv-04477-JFK Document 46 Filed 03/20/19 Page 1 of 2




March 20, 2019


VIA ELECTRONIC COURT FILING (ECF)

The Honorable John F. Keenan
United States District Court
Southern District of New York
500 Pearl Street, Room 1930
New York, NY 10007

          Re: GlobeNet Cabos Submarinos America Inc. v. FSF Technology Ltda EPP,
              Case. No 1:18-cv-04477

Dear Judge Keenan:

Pursuant to Your Honor’s request, I write on behalf of FSF Tecnologia Ltda EPP d/b/a Aloo
Telecom (“Aloo”), to provide the Court with an update on the progress of the Brazilian
arbitration between GlobeNet Cabos Submarinos S.A. (“GlobeNet Brazil”) and Aloo (the
“Arbitration”) and its effect on Aloo’s Motion to Stay the Action, or in the Alternative, Dismiss
Plaintiff’s Second Cause of Action [D.E. 32] (the “Motion”).

The Arbitration, which was initiated in April 2017 (Mot. at 4), is currently pending in São Paulo,
Brazil at the Center for Arbitration and Mediation of the Brazilian-Canadian Chamber of
Commerce (“CCBC”). See Supplemental Declaration of Luciano Pontes de Maya Gomes, dated
March 19, 2019 (“Supplemental Maya Decl.”) ¶ 3. The Final Arbitral Hearing was held before
the Arbitral Tribunal in São Paulo, Brazil, on February 18 and 19, 2019. Id. ¶¶ 5, 10. GlobeNet
Brazil and Aloo (the “Parties”) addressed the issues that had been briefed in their submissions,

                                                                           (Mot. at 8).

During the Final Arbitral Hearing, the Arbitral Tribunal specifically asked the Parties to address
the instant U.S. litigation,

                                                                . Supplemental Maya Decl. ¶¶
5-6. At the conclusion of the Final Arbitral Hearing, the Arbitral Tribunal ordered the Parties to
produce additional evidence on several newly-raised issues,                              , by
March 22, 2019. Id. ¶ 7.

1All capitalized terms used herein but not otherwise defined shall have the meanings given to them in the
Motion.
          Case 1:18-cv-04477-JFK Document 46 Filed 03/20/19 Page 2 of 2

                                                                                            Page 2




                                           . Id. ¶¶ 8. Subsequently, the Parties will be given the
opportunity to make brief submissions to the Arbitral Tribunal to express their views on this
newly-produced evidence. Brazilian counsel for Aloo estimates that the Parties will present their
Final Claims to the Tribunal by this summer, and the Tribunal will render a final decision 60
days thereafter—by the fall of 2019. Id. ¶¶ 9, 11-12.

The recent developments in the Arbitration further underscore the fact that the $2,756,081.10
       is implicated in both the Arbitration and the instant U.S. litigation. The effort that the
Arbitral Tribunal is currently undertaking to evaluate the full relationship between GlobeNet and
Aloo may resolve and moot this litigation. See, e.g., BSG Resources (Guinea) Ltd. v. Soros, No.
17 Civ. 2726 (JFK), 2017 WL 5897450, at *4 (S.D.N.Y. Nov. 29, 2017) (Keenan, J.) (quoting
Orange Chicken, L.L.C. v. Nambe Mills, Inc., No. 00 Civ. 4730 (AGS), 2000 WL 1858556, at *9
(S.D.N.Y. Dec. 19, 2000)). At a minimum, the Arbitral Tribunal’s determination will “have a
significant bearing on” this matter. Maritima de Ecologia, S.A. de C.V. v. Sealion Shipping, Ltd.,
No. 10 Civ. 8134 (DLC), 2011 WL 1465744, at *5 (S.D.N.Y. Apr. 15, 2011). Moreover, the
possibility that GlobeNet US will suffer undue prejudice is unlikely in light of the fact that the
Arbitral Tribunal is expected to render a decision in the near future. See Iusacell S.A. de C.V. v.
Int’l Bus. Mach. Corp., No. 14 Civ. 2679 (NRB), 2014 WL 6491757, at *5-*7 (S.D.N.Y. Nov.
14, 2014). As a result, we respectfully request that the Court stay this action pending resolution
of the Arbitration.



                                                     Respectfully,




                                                     Erika Levin
